Case 2:19-cv-01752-APG-BNW Document 1-1 Filed 10/09/19 Page 1 of 10




                     EXHIBIT A


                 ANDREA NICOLE COSTELLO

                                  v.

GLEN WOOD COMPANY d/b/a WOOD BROTHERS RACING




         Plaintiff’s Complaint Filed August 30, 2019




                     EXHIBIT A

                                                                      1
                                                            Case 2:19-cv-01752-APG-BNW Document 1-1 Filed 10/09/19 Page 2 of 10


                                                                                                                                                Electronically Filed
                                                                                                                                                8/30/2019 4:11 PM
                                                                                                                                                Steven D. Grierson
                                                                      1 COMP                                                                    CLERK OF THE COURT

                                                                        COGBURN LAW OFFICES
                                                                      2 Jamie S. Cogburn, Esq.
                                                                        Nevada Bar No. 8409
                                                                      3 jsc@cogburncares.com
                                                                        Joseph J. Troiano, Esq.                                              CASE NO: A-19-801210-C
                                                                      4 Nevada Bar No. 12505                                                           Department 2
                                                                        jjt@cogburncares.com
                                                                      5 2580 St. Rose Parkway, Suite 330
                                                                        Henderson, Nevada 89074
                                                                      6 Telephone: (702) 748-7777
                                                                        Facsimile: (702) 966-3880
                                                                      7 Attorneys for Plaintiff

                                                                      8
         2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074




                                                                                                              DISTRICT COURT
           Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                                      9
                                                                                                        CLARK COUNTY, NEVADA
                                                                     10
                                                                          ANDREA NICOLE COSTELLO, an
                                                                     11   individual;                                        Case No.:
                                                                                                                             Dept. No.:
COGBURN LAW




                                                                     12           Plaintiff,

                                                                     13           vs.

                                                                     14   GLEN WOOD COMPANY d/b/a WOOD
                                                                          BROTHERS RACING, a foreign corporation;
                                                                     15   DOE Individuals 1–10; DOE Employees 11–
                                                                          20; and ROE Corporations 21–30;
                                                                     16
                                                                                  Defendants.
                                                                     17

                                                                     18                                           COMPLAINT

                                                                     19         Plaintiff Andrea Nicole Costello, by and through her counsel of record, Jamie S. Cogburn,

                                                                     20 Esq. and Joseph J. Troiano, Esq. of Cogburn Law Offices, hereby alleges as follows:

                                                                     21                             PARTIES, JURISDICTION, VENUE

                                                                     22         1.      At all times relevant hereto, Plaintiff Andrea Nicole Costello (hereinafter,

                                                                     23 “Plaintiff”) was an invitee at a property in Clark County, Nevada.

                                                                     24         2.      At all times relevant hereto and upon information and belief, Defendant Glen Wood

                                                                     25 Company d/b/a Wood Brother’s Racing (hereinafter, “Wood Brother’s Racing”) was, and
                                                                                                                     Page 1 of 9

                                                                                                      Case Number: A-19-801210-C

                                                                                                                                                                            2
                                                     Case 2:19-cv-01752-APG-BNW Document 1-1 Filed 10/09/19 Page 3 of 10




                                                                      1 continues to be, a Virginia corporation and was, and continues to be, duly authorized, qualified,

                                                                      2 and regularly conducting business within Clark County, State of Nevada.

                                                                      3         3.      Defendants named, referenced or designated herein as Doe Individuals 1–10, Doe

                                                                      4 Employees 11–20, and Roe Corporations 21–30 are individuals or other business entities of any

                                                                      5 form whose true names and capacities are unknown to the Plaintiff and are, therefore, sued by their

                                                                      6 fictitious names. Upon information and belief, each of these Defendants are responsible in some

                                                                      7 manner for the events and happenings referred to and, in some manner, caused the injuries and

                                                                      8 damages arising proximately from the subject incident described further herein. At the time of the
         2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
           Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                                      9 incident giving rise to this Complaint, these unknown Defendants owned, operated, controlled,

                                                                     10 leased, managed, maintained, and/or inspected the premises and/or objects on the premises causing

                                                                     11 the unsafe conditions associated with the premises in question which caused Plaintiff to be
COGBURN LAW




                                                                     12 knocked down and sustain injuries. Plaintiff will seek leave to amend this Complaint as the true

                                                                     13 identities of these individuals become known.

                                                                     14         4.      The Defendants named herein as Doe Employees 11–20, later to be identified,

                                                                     15 herein alleged, were in the course and scope of their employment or agents who were participating

                                                                     16 in the events described herein and/or were responsible for training, supervising, and/or controlling

                                                                     17 the activities of patrons and staff, which were occurring at the subject premises at the time of the

                                                                     18 subject incident.

                                                                     19         5.      All of the acts and occurrences giving rise to this action took place in Clark County,

                                                                     20 Nevada.

                                                                     21         6.      Nevada courts hold personal jurisdiction over Defendants pursuant to their

                                                                     22 purposeful contacts with the State of Nevada.

                                                                     23         7.      Venue in the Eighth Judicial District Court in and for the County of Clark, State of

                                                                     24 Nevada, is proper pursuant to NRS 13.040.

                                                                     25
                                                                                                                     Page 2 of 9



                                                                                                                                                                                 3
                                                           Case 2:19-cv-01752-APG-BNW Document 1-1 Filed 10/09/19 Page 4 of 10




                                                                      1                ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

                                                                      2         8.      Plaintiff incorporates by reference each and every allegation previously made in

                                                                      3 this Complaint as if fully set forth herein.

                                                                      4         9.      On September 16, 2018, Defendant Wood Brother’s Racing participated in a

                                                                      5 NASCAR race at the Las Vegas Motor Speedway. located at 7000 Las Vegas Blvd. N., Las Vegas,

                                                                      6 NV 89115 (hereinafter, “subject property”).

                                                                      7         10.     On September 16, 2018, Plaintiff was on the subject property at the NASCAR race.

                                                                      8         11.     On September 16, 2018, Plaintiff was permitted to enter Pit Road and observe the
         2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
           Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                                      9 race. When Plaintiff was provided a Single Event License pass, she was not advised that she could

                                                                     10 be knocked to the ground from behind by a pit box weighing over 1,000 pounds.

                                                                     11         12.     On September 16, 2018, a member of Wood Brother’s Racing pushed a large pit
COGBURN LAW




                                                                     12 box by himself through the area Plaintiff was permitted to enter.

                                                                     13         13.     The large pit box pushed by the member of Wood Brother’s Racing weighed at

                                                                     14 least 1,000 pounds.

                                                                     15         14.     As a result of a Wood Brother’s Racing team member pushing a large pit box by

                                                                     16 himself, and without the assistance of at least one other member of the team, he pushed the pit box

                                                                     17 into Plaintiff’s back and caused her to be knocked to the ground.

                                                                     18         15.     As a result of the subject incident, Plaintiff sustained severe and extensive injuries,

                                                                     19 including breaking her elbow.

                                                                     20         16.     Plaintiff did not assume the risk of being knocked to the ground from behind

                                                                     21 because a member of the Wood Brother’s Racing team decided to not seek the assistance of at

                                                                     22 least one other member of the team when pushing a cart weighing over 1,000 through an area in

                                                                     23 which patrons were standing.

                                                                     24

                                                                     25
                                                                                                                       Page 3 of 9



                                                                                                                                                                                  4
                                                        Case 2:19-cv-01752-APG-BNW Document 1-1 Filed 10/09/19 Page 5 of 10




                                                                      1          17.     Defendants created a dangerous condition on the subject property when the member

                                                                      2 the member of Wood Brother’s Racing pushed the large pit by himself instead of with the aid of

                                                                      3 at least another member of the race team through the area in which Plaintiff was permitted to stand.

                                                                      4          18.     Patrons of the subject property are entitled to a reasonable expectation Defendants

                                                                      5 would implement adequate safety measures to try to ensure their safety.

                                                                      6          19.     Defendants, despite their respective duties to implement safety measures, failed to

                                                                      7 undertake reasonable efforts to ensure patrons, such as Plaintiff, would not be struck by objects,

                                                                      8 like the pit box involved in the subject incident.
         2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
           Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                                      9          20.     Defendants, despite having notice of the dangerous condition created by moving a

                                                                     10 pit box while there are spectators in Pit Road, failed to undertake reasonable efforts to correct this

                                                                     11 condition or warn patrons of a potential hazardous and unsafe condition.
COGBURN LAW




                                                                     12          21.     In failing to implement safety measures, Defendants knew or should have known it

                                                                     13 was foreseeable a person would be struck by objects being moved in Pit Road.

                                                                     14          22.     As a result of Defendants’ failure to act reasonably in implementing safety

                                                                     15 measures while moving objects in Pit Road, an unreasonable risk of harm was allowed to exist at

                                                                     16 the subject property, directly leading to the harms and losses sustained by Plaintiff.

                                                                     17          23.     As a result of required medical care and treatment, Plaintiff has necessarily incurred

                                                                     18 associated medical costs in excess of $15,000.00 and may yet incur future medical costs pertaining

                                                                     19 to future care and treatment.

                                                                     20          24.     Plaintiff’s injuries and associated care and recovery have caused and may continue

                                                                     21 to cause her to experience pain and suffering.

                                                                     22                                    FIRST CAUSE OF ACTION
                                                                                                        (Negligence against All Defendants)
                                                                     23
                                                                                 25.     Plaintiff incorporates by reference each and every allegation previously made in
                                                                     24
                                                                          this Complaint as if fully set forth herein.
                                                                     25
                                                                                                                         Page 4 of 9



                                                                                                                                                                                  5
                                                     Case 2:19-cv-01752-APG-BNW Document 1-1 Filed 10/09/19 Page 6 of 10




                                                                      1         27.     Defendants knew or should have known failing to maintain the subject property’s

                                                                      2 patron-accessible areas in a reasonably safe condition would create a foreseeable risk of harm to

                                                                      3 patrons.

                                                                      4         28.     Defendants knew or should have known that one person pushing a pit box weighing

                                                                      5 over 1,000 pounds through an area with patrons would create a foreseeable risk of harm to patrons.

                                                                      6         29.     Defendants had a duty to Plaintiff to ensure that the subject property’s premises

                                                                      7 was free from dangers and hazards, including dangerous and hazardous conditions associated with

                                                                      8 moving objects in patron-accessible areas.
         2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
           Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                                      9         30.     Defendants owed a duty to Plaintiff to not knock her to the ground with a pit box

                                                                     10 weighing over 1,000 pounds.

                                                                     11         31.     Defendants created the dangerous condition in the subject property’s patron-
COGBURN LAW




                                                                     12 accessible areas where the subject incident occurred thereby sustaining Plaintiff’s injuries.

                                                                     13         32.     Defendants failed to maintain the subject property’s patron-accessible areas in such

                                                                     14 a way as to avoid it posing a hazard.

                                                                     15         33.     In failing to properly maintain the subject property’s patron-accessible areas,

                                                                     16 Defendants breached their above-mentioned duties thereby creating a dangerous condition on the

                                                                     17 subject property.

                                                                     18         34.     Defendants breached their duty when a member of the Wood Brother’s Racing team

                                                                     19 pushed the pit box into Plaintiff causing her to be knocked to the ground.

                                                                     20         35.     As a direct and proximate result of the Defendants’ breach of their above-described

                                                                     21 duties to Plaintiff, Plaintiff has incurred physical injuries, some of which may be permanent and

                                                                     22 disabling, and experienced significant pain and suffering.

                                                                     23         36.     As a direct result of these injuries, Plaintiff reasonably sought appropriate medical

                                                                     24 care and treatment and was required to incur the costs and expenses incidental thereto in an amount

                                                                     25 in excess of $15,000.00.
                                                                                                                     Page 5 of 9



                                                                                                                                                                                6
                                                     Case 2:19-cv-01752-APG-BNW Document 1-1 Filed 10/09/19 Page 7 of 10




                                                                      1          37.     Plaintiff may yet require future medical care and treatment as a result of the injuries

                                                                     2 sustained in the above-described incident and will necessarily incur the costs and expenses

                                                                     3 associated therewith.

                                                                     4           38.     As a direct and proximate result of the Defendants’ negligence as described herein,

                                                                     5 Plaintiff has been required to retain the services of an attorney and is, therefore, entitled to recover

                                                                     6 reasonable attorney fees, costs of suit, and pre- and post-judgment interest, as applicable.

                                                                     7                                 SECOND CAUSE OF ACTION
                                                                                         (Negligent Training and Supervision against All Defendants)
                                                                     8
         2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074




                                                                                 39.     Plaintiff incorporates by reference each and every allegation previously made in
           Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                                     9
                                                                          this Complaint as if fully set forth herein.
                                                                     10
                                                                                 40.     Defendants owed a duty of care to Plaintiff to use reasonable care in training and
                                                                     11
                                                                          supervising individuals hired to perform the maintenance and inspection of the patron-accessible
COGBURN LAW




                                                                     12
                                                                          areas at the subject property.
                                                                     13
                                                                                 41.     Defendants owed a duty of care to Plaintiff to use reasonable care in training and
                                                                     14
                                                                          supervising individuals hired to push a pit box through the patron-accessible areas at the subject
                                                                     15
                                                                          property.
                                                                     16
                                                                                 42.     Defendants knew or should have known that Doe Employees were unfit to safely
                                                                     17
                                                                          perform the maintenance and inspection of the patron-accessible areas at the subject property.
                                                                     18
                                                                                 43.     Defendants breached their duty to Plaintiff by failing to reasonably train and
                                                                     19
                                                                          supervise Doe Employees regarding the maintenance and inspection of the patron-accessible areas
                                                                     20
                                                                          at the subject property prior to the subject incident.
                                                                     21
                                                                                 44.     Defendants breached their duty to Plaintiff by failing to reasonably train and
                                                                     22
                                                                          supervise Doe Employees regarding pushing a pit box through the patron-accessible areas at the
                                                                     23
                                                                          subject property prior to the subject incident.
                                                                     24

                                                                     25
                                                                                                                         Page 6 of 9



                                                                                                                                                                                   7
                                                        Case 2:19-cv-01752-APG-BNW Document 1-1 Filed 10/09/19 Page 8 of 10




                                                                      1          45.     As a proximate result of Defendants’ breach of their duties, Doe Employees caused

                                                                      2 the subject incident, causing Plaintiff’s injuries.

                                                                      3          46.     As a proximate result of the subject incident, Plaintiff was injured causing her pain

                                                                      4 and suffering of both body and mind.

                                                                      5          47.     Plaintiff reasonably sought medical care and treatment to relieve the pain and injury

                                                                      6 she sustained in the subject incident, incurring medical costs and charges incidental to such

                                                                      7 treatment.

                                                                      8          48.     Plaintiff has been forced to retain the services of an attorney to represent her in this
         2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
           Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                                      9 action and is, therefore, entitled to recover reasonable attorney fees, costs of suit, and pre- and

                                                                     10 post-judgment interest, as applicable.

                                                                     11                                       THIRD CAUSE OF ACTION
                                                                                                       (Respondeat Superior against All Defendants)
COGBURN LAW




                                                                     12
                                                                                 49.     Plaintiff incorporates by reference each and every allegation made in this
                                                                     13
                                                                          Complaint as if fully set forth herein.
                                                                     14
                                                                                 50.     DOE Employee’s name is unknown to Plaintiff, but DOE Employee was working
                                                                     15
                                                                          within the course and scope of DOE Employee’s employment for Defendants at the time of the
                                                                     16
                                                                          subject incident.
                                                                     17
                                                                                 51.     DOE Employee’s liability to Plaintiff for injuries sustained in the subject incident
                                                                     18
                                                                          described herein is fully and wholly imputed to Defendants employing DOE Employee pursuant
                                                                     19
                                                                          to the doctrine of respondeat superior.
                                                                     20
                                                                                 52.     Plaintiff has been forced to retain the services of an attorney to represent her in this
                                                                     21
                                                                          action and is therefore entitled to a recovery of reasonable attorney fees and costs of litigation.
                                                                     22
                                                                                                            FOURTH CAUSE OF ACTION
                                                                     23                       (Gross Negligence Against Defendant Wood Brother’s Racing)

                                                                     24          53.     Plaintiff incorporates by reference each and every allegation previously made in

                                                                     25 this Complaint as if fully set forth herein.
                                                                                                                       Page 7 of 9



                                                                                                                                                                                    8
                                                     Case 2:19-cv-01752-APG-BNW Document 1-1 Filed 10/09/19 Page 9 of 10




                                                                      1         54.     Defendant Wood Brother’s Racing knew or should have known that one person

                                                                      2 pushing a pit box weighing over 1,000 pounds through an area with patrons would create a

                                                                      3 foreseeable risk of harm to patrons.

                                                                      4         55.     Defendant Wood Brother’s Racing owed a duty to Plaintiff to not knock her to the

                                                                      5 ground with a pit box weighing over 1,000 pounds.

                                                                      6         56.     Defendants breached their duty when a member of the Wood Brother’s Racing team

                                                                      7 pushed a pit box into Plaintiff causing her to be knocked to the ground.

                                                                      8         57.     Defendants failed to exercise the slightest degree of care to Plaintiff when a member
         2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
           Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                                      9 of the Wood Brother’s Racing team decided to not seek assistance from another member of the

                                                                     10 race team when he pushed a pit box weighing over 1,000 pounds into a crowded area of patrons.

                                                                     11         58.     The member of the Wood Brother’s Race team acted reckless to Plaintiff when he
COGBURN LAW




                                                                     12 decided to not seek assistance from another member of the race team when he pushed a pit box

                                                                     13 weighing over 1,000 pounds into a crowded area of patrons.

                                                                     14         59.     As a direct and proximate result of the Wood Brother Racing’s breach of their

                                                                     15 above-described duties to Plaintiff, Plaintiff has incurred physical injuries, some of which may be

                                                                     16 permanent and disabling, and experienced significant pain and suffering.

                                                                     17         60.     As a direct result of these injuries, Plaintiff reasonably sought appropriate medical

                                                                     18 care and treatment and was required to incur the costs and expenses incidental thereto in an amount

                                                                     19 in excess of $15,000.00.

                                                                     20         61.     Plaintiff may yet require future medical care and treatment as a result of the injuries

                                                                     21 sustained in the above-described incident and will necessarily incur the costs and expenses

                                                                     22 associated therewith.

                                                                     23         62.     As a direct and proximate result of the Wood Brother’s Racing gross negligence as

                                                                     24 described herein, Plaintiff has been required to retain the services of an attorney and is, therefore,

                                                                     25
                                                                                                                     Page 8 of 9



                                                                                                                                                                                  9
                                             Case 2:19-cv-01752-APG-BNW Document 1-1 Filed 10/09/19 Page 10 of 10




                                                                      1 entitled to recover reasonable attorney fees, costs of suit, and pre- and post-judgment interest, as

                                                                      2 applicable.

                                                                      3                                      PRAYER FOR RELIEF

                                                                      4         Wherefore, Plaintiff prays for the judgment of this Court as follows:

                                                                      5         1.      General damages for past and future harms and losses in an amount in excess of

                                                                      6 $15,000.00;

                                                                      7         2.      Special damages for past and future harms and losses in an amount in excess of

                                                                      8 $15,000.00;
         2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
           Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                                      9         3.      Costs of suit, pre-judgment interest, post-judgment interest, attorney fees; and

                                                                     10         4.      Such other and further relief as is just and proper.

                                                                     11         Dated this 30th day of August 2019.
COGBURN LAW




                                                                     12                                                COGBURN LAW OFFICES

                                                                     13

                                                                     14                                                By:       /s/Joseph J. Troiano
                                                                                                                             Jamie S. Cogburn, Esq.
                                                                     15                                                      Nevada Bar No. 8409
                                                                                                                             Joseph J. Troiano, Esq.
                                                                     16                                                      Nevada Bar No. 12505
                                                                                                                             2580 St. Rose Parkway, Suite 330
                                                                     17                                                      Henderson, Nevada 89074
                                                                                                                             Attorneys for Plaintiff
                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25
                                                                                                                     Page 9 of 9



                                                                                                                                                                           10
